Exhibit 10.1

CONSULTING and NON-COMPETITION AGREEMENT

and

RELEASE AND WAIVER OF CLAIMS

THIS IS A CONSULTING AND NON-COMPETITION AGREEMENT and RELEASE AND WAIVER OF
CLAIMS (hereinafter referred to as “Agreement”) made this 8th day of October
2009, by and between CDI Corporation (hereinafter referred to as “Company”) and
Cecilia J. Venglarik (hereinafter referred to as “Venglarik”) which is entered
into in connection with the termination of Venglarik’s role as Senior Vice
President, Human Resources as of September 22, 2009 and Venglarik’s employment
with Company as of March 19, 2010 (“Termination Date”).

1. Consideration.

 

  (a) As consideration for Venglarik’s performance of consulting services
hereunder, Company agrees to pay Venglarik the amounts set forth in paragraph 2,
below; and

 

  (b) As consideration for Venglarik’s non-competition and release undertakings
and her other undertakings set forth herein and pursuant to the terms of the
Company’s Executive Severance Arrangement, Company agrees to pay Venglarik
twenty six bi-weekly payments of $11,154 each during the period from March 20,
2010 through March 19, 2011. Such bi-weekly payments will be made in conjunction
with Company’s regular pay cycle and for any bi-weekly period in which Venglarik
is not required to be paid pursuant to the foregoing for two full weeks (i.e.,
the first and last pay cycle of this period), her bi-weekly payment may be
prorated accordingly.

 

  (c)

Venglarik shall be eligible to continue her and her eligible dependents’ group
health plan benefits (“Health Benefits”) pursuant to the provisions of COBRA.
During the period from the Termination Date through March 19, 2011, should
Venglarik elect such COBRA continuation, the Company shall continue to pay its
portion of the premium for Venglarik and any of Venglarik’s current eligible
dependents’ Health Benefits so long as Venglarik continues to pay the regular
employee share of such premium; provided, that if the Company’s payments
pursuant to this Section 1(c) are structured as reimbursements to Venglarik,
such reimbursements shall be made promptly after Venglarik’s payment of the
applicable expense for Health Benefits, but in no event later than the close of
the calendar year following the calendar year during which such expense was

 

      RB         CV        Company               Venglarik    



--------------------------------------------------------------------------------

 

incurred. Nothing in this Section shall be deemed to require the Company to
reimburse Venglarik for any deductibles, co-pays or other similar type payments
incurred by Venglarik relating to the Health Benefits. Following March 19, 2011,
Venglarik shall be responsible for the full COBRA cost of the group health plan
benefits for herself and her eligible dependents.

 

  (d) Venglarik may be eligible, under the terms of the insurance policies
governing the life insurance benefits provided to Company employees to elect to
convert her basic and/or supplemental life insurance coverage to an individual
policy. Subject to Venglarik’s timely election to convert such coverage and her
submitting proof of such conversion, in a form acceptable to the Company in its
discretion, the Company shall, for the period from the Termination Date through
March 19, 2011, provide a pre-tax reimbursement to Venglarik in an amount
calculated as the monthly premium cost for such converted coverage over the
applicable premium cost that would have been due from Venglarik had her
employment with the Company continued during such period. Such reimbursements
shall be made promptly after Venglarik’s payment of the applicable premium
expense for the life insurance benefits, but in no event later than the close of
the calendar year following the calendar year during which such expense was
incurred.

 

  (e) Should Venglarik secure another employment position, the Company shall
have the right to cease, in its sole discretion, any additional severance
payments and any Company payments for COBRA continuation or life insurance
benefits for the period following Venglarik’s attainment of other employment.

 

  (f) Subject to Venglarik’s compliance with the terms hereof, the Compensation
Committee will extend the exercisability of Venglarik’s outstanding stock
appreciation rights and will credit Venglarik’s service as a consultant pursuant
hereto as continued employment for purposes of Venglarik’s outstanding stock
appreciation rights, time-vested deferred stock and performance-conditioned
deferred stock, in any case, for the period(s) set forth with respect to such
outstanding awards on Schedule A hereto and with respect to the time-vested
deferred stock granted to Venglarik on May 2, 2006, the Compensation Committee
will vest all the remaining shares from such grant on March 19, 2010. Pursuant
to their terms, Venglarik’s units granted pursuant to the CDI Corp. Stock
Purchase Plan for Management Employees and Non-Employee Directors (the “SPP
Plan”) shall vest and be converted to shares of CDI Stock (as defined in the SPP
Plan) on her Termination Date.

 

-2-

 

      RB         CV        Company               Venglarik    



--------------------------------------------------------------------------------

Company’s obligations under this Section 1 are contingent upon (i) Venglarik
having executed this Agreement, (ii) the seven (7) day revocation period
provided in Section 8, below, having expired and (iii) Venglarik having not
exercised that right of revocation.

2. Following September 24, 2009, upon Company’s request, Venglarik agrees to
make herself available at times reasonably convenient to her, to perform special
project and/or consulting services work for Company through March 19, 2010. In
any event, Company and Venglarik agree that Venglarik will at the request of
Company make herself available to perform up to twenty (20) hours a week on
these special project and/or consulting services in that time period. Subject to
Venglarik’s compliance with the terms hereof, Company agrees to pay Venglarik
bi-weekly payments of $5,289 through March 19, 2010. Such bi-weekly payments
will be made in conjunction with Company’s regular pay cycle and for any such
bi-weekly period in which Venglarik has made herself available to provide
consulting services pursuant to the foregoing for less than two full weeks
(i.e., the first and last pay cycle of this period), her bi-weekly payment will
be prorated accordingly.

3. From the date hereof through March 19, 2011, Venglarik agrees that she will
not:

 

  (a) Directly or indirectly hire or cause to be hired, or solicit, interfere
with or attempt to entice away from Company, any individual who is then an
employee of Company or, in the case of a person being hired, was an employee of
Company within twelve months prior to the date of such hire;

 

  (b) Directly or indirectly, contact, solicit, interfere with or attempt to
entice away from Company any customer of Company on behalf of a business which
competes with Company;

 

  (c)

Own, manage, operate, finance, join, control, or participate in the ownership,
management, operation, financing or control of, or be connected directly or
indirectly, as proprietor, partner, shareholder (other than ownership of not
more than two percent of a company’s outstanding capital stock), director,
officer, executive, employee, agent, creditor, consultant, independent
contractor, joint venturer, investor, representative, trustee or in any other
capacity or manner whatsoever with any business engaged in any of the following

 

-3-

 

      RB         CV        Company               Venglarik    



--------------------------------------------------------------------------------

 

activities: that provides candidates or personnel to customers on a direct,
contract or temporary basis; which provides technology and/or administration to
assist in the coordination of such services provided by multiple vendors; which
provides services related to either of the foregoing; which provides
architectural, engineering, design, drafting, construction management or related
services to customers in the government sector (including the military) or in
the aerospace, chemicals, refining, pipeline, power generation,
telecommunications, heavy manufacturing, gas gathering and processing, life
sciences or any other industry serviced by the Company; or which provides
systems and network support, upgrades and migrations; desk-side support; help
desk support; data processing; software development or related services to
customers. This provision, Section 3 (c) shall apply throughout the United
States and in any other geographical market that the Company is then conducting
business.

 

  (d) Venglarik acknowledges that the restrictions contained in this Section 3
are reasonably designed to protect the Company’s legitimate business interests.
Should Venglarik breach any provisions of this Section 3, the Company shall be
entitled to injunctive relief in addition to any other relief available in
equity or at law, and Venglarik shall be responsible for reimbursing the
Company’s reasonable attorneys’ fees. Should any provision of this Section 3 be
determined to be unreasonable as to duration, geographic scope or otherwise by a
court of competent jurisdiction, the court shall have the authority to modify
such provisions to the extent necessary to render them enforceable.

4. Venglarik hereby, on behalf of herself, her descendants, ancestors,
dependents, heirs, executors, administrators, assigns and successors, fully and
forever releases and discharges Company and its parent and it parent’s parent,
and its and their subsidiaries, affiliates, divisions, successors, and assigns,
together with its and their past and present directors, officers, agents,
attorneys, insurers, employees, stockholders, and representatives (“Company’s
Related Parties”), from any and all claims, wages, demands, rights, liens,
agreements, contracts, covenants, actions, suits, causes of action, obligations,
debts, costs, expenses, attorneys’ fees, damages, judgments, orders or
liabilities of whatsoever kind or nature in law, equity or otherwise, whether
now known or unknown, suspected or unsuspected, which Venglarik now owns or
holds or has at any time heretofore owned or held against said Company or
Company’s Related Parties through the date of Venglarik’s signature on this
Agreement. This general release of claims includes without limitation all claims
arising out of or in any way connected with Venglarik’s employment relationship
with Company or the termination of that employment relationship, or any other
transactions, occurrences, acts or omissions or any loss, damage or injury
whatsoever, known or

 

-4-

 

      RB         CV        Company               Venglarik    



--------------------------------------------------------------------------------

unknown, suspected or unsuspected, resulting from any act or omission by or on
the part of Company or any of Company’s Related Parties committed or omitted
prior to the date of this Release, including, but not limited to claims under
Title VII of the Civil Rights Act of 1964, the Age Discrimination in Employment
Act, the Americans With Disabilities Act, the Family Medical Leave Act, and any
state or local statute which deals with discrimination or any claim for
severance pay, bonus, salary, overtime pay, sick leave, holiday pay, vacation
pay, stock options or other stock related compensation or programs, life
insurance, health or medical insurance, benefits under any pension, retirement
or 401(k) plan or any other fringe benefit, or disability benefit.

The release in the previous paragraph shall not, however, release any rights to
(i) those items to be paid as consideration under this Agreement, (ii) payments
to which Venglarik is entitled under any Company insurance, retirement, profit
sharing, deferred compensation, 401(k), stock purchase or any other Company
benefit plan as of the Termination Date (including payment of pro-rata bonus as
initiated/committed by CEO in his office on September 22, 2009) – the benefits
under which will be paid in accordance with the terms of such plans, it being
understood and agreed that neither the consideration paid under the Agreement
nor the way that consideration is calculated or paid shall create or enhance any
such entitlement, or (iii) payment of all Paid Days Off earned and accrued
through the Termination Date and reimbursement of any business expenses incurred
by Venglarik in connection with Company’s business and in accordance with
Company’s policy for the reimbursement of such expenses.

5. Venglarik warrants and agrees that she is responsible for any federal, state,
and local taxes which may be owed by her by virtue of the receipt of any portion
of the consideration herein provided. Company will, however, make any
appropriate withholdings on amounts to be paid hereunder, as required by law.

6. Venglarik acknowledges that she is hereby advised to consult with an attorney
of her choice in regard to this Agreement. Company and Venglarik represent that
they have relied upon the advice of their attorneys, who are attorneys of their
own choice, or they have knowingly and willingly not sought the advice of their
attorneys. Venglarik hereby understands and acknowledges the significance and
consequences of an agreement such as this and represents that the terms of this
Agreement are fully understood and voluntarily accepted by her.

7. Both Venglarik and Company have cooperated in the drafting and preparation of
this Agreement. Hence, in any construction to be made of this Agreement, the
same shall not be construed against either party on the basis that the party was
the drafter.

8. Venglarik further acknowledges that she is being given a period of twenty-one
days to consider this Agreement and that, should she sign, she may revoke this
Agreement within seven (7) days following her signing of the Agreement by giving

 

-5-

 

      RB         CV        Company               Venglarik    



--------------------------------------------------------------------------------

written notice of such revocation to Company. Such notice must be dated within
such seven day time period and must be received promptly thereafter by Company.
This Agreement shall not become effective or enforceable until after the seven
(7) day revocation period has expired.

9. Venglarik agrees to perform certain actions that may be reasonably necessary
in Company’s defense or prosecution of disputes, claims and/or lawsuits that
involve matters or events, which occurred during Venglarik’s period of
employment with Company or during the consulting period described in paragraph
2, above. Such actions would include reviewing files and records, attending and
participating in meetings, giving depositions, attending and testifying at
trials and performing similar actions. Company agrees to provide reasonable
notice, and as much notice as is practicable under the circumstances, to
Venglarik before requesting Venglarik to perform any such actions. Company
further agrees to cooperate with Venglarik in scheduling all such actions so as
not to unduly burden Venglarik or to unduly interfere with Venglarik’s other
activities and responsibilities. Company agrees to promptly reimburse Venglarik
for all out-of-pocket costs (including travel, meal and lodging costs)
reasonably incurred by Venglarik in fulfilling Venglarik’s responsibilities
under this paragraph, upon Venglarik’s providing proper documentation of such
costs. Also, Company agrees to pay Venglarik reasonable compensation for time
spent by Venglarik fulfilling her responsibilities under this paragraph after
March 19, 2011.

10. Venglarik agrees to hold all of Company’s Confidential Information in the
strictest confidence and not use any Confidential Information for any purpose
and not publish, disseminate, disclose or otherwise make any Confidential
Information available to any third party. “Confidential Information” means all
information, data, know-how, systems and procedures of a technical, sensitive or
confidential nature in any form relating to Company, its parents, subsidiaries,
affiliates, franchisees and/or its customers, including, without limitation, all
business and marketing plans, marketing and financial information, pricing,
profit margin, cost and sales information, operations information, forms,
contracts, bids, agreements, legal matters, unpublished written materials, names
and addresses of customers, franchisees and prospective customers, systems for
recruitment and franchise sales, contractual arrangements, market research data,
information about employees, suppliers, franchisees and other companies with
which Company has a commercial relationship, plans, methods, concepts, computer
programs or software in various stages of development, passwords, source code
listings and object code.

11. Venglarik agrees to return to Company promptly after the date hereof all
Company property and documents that Venglarik may have in her possession.

12. Venglarik agrees not to use after the Termination Date any computer or
network access code or password belonging to Company or made available to her by
virtue of her employment with Company, and not to access any computer, network,
or data base in the possession or control of Company.

 

-6-

 

      RB         CV        Company               Venglarik    



--------------------------------------------------------------------------------

13. Both parties agree to maintain the terms of this Agreement as confidential
and not to disclose such terms to any party except that Venglarik may disclose
the terms of this Agreement to her immediate family and her legal and financial
advisors and may disclose the contents of Section 3, i.e. the non-disclosure and
non-compete obligation, to prospective employers and that Company may disclose
the terms of this Agreement to its financial, accounting and legal advisors or
otherwise as may be required by law or necessary for its legitimate business
operations

14. If one or more of the provisions of this Agreement shall for any reason be
held invalid, illegal or unenforceable in any respect, such invalidity,
illegality or unenforceability shall not affect or impair any other provision of
this Agreement, but this Agreement shall be construed as if such invalid,
illegal or unenforceable provision had not been contained herein.

15. This Agreement constitutes the entire agreement between the parties
concerning the termination of Venglarik’s employment, her consulting
arrangement, the payment of any compensation to Venglarik following such
termination and all other subjects addressed herein. This Agreement supersedes
and replaces all prior negotiations and agreements relating to the subjects
addressed herein. All agreements, proposed or otherwise, whether written or
oral, concerning all subject matters covered herein are incorporated into this
Agreement.

Intending to be legally bound, the parties hereto affix their signatures below.

October 8, 2009       /s/ Cecilia J. Venglarik Date       Cecilia J. Venglarik  
    CDI Corporation October 5, 2009     By:   /s/ Roger H. Ballou Date      
Roger H. Ballou       President and Chief Executive Officer

 

-7-



--------------------------------------------------------------------------------

Schedule A

Outstanding Awards: Extended Vesting and Exercisability

Stock-settled SARs:

 

Grant Date

   No. of Shares    Exercise
Price    Vesting
Date(s)    No. of SARs
Exercisable

03/04/05

   2,834    $   20.72    20% per year    2,267

03/09/06

   3,783    $ 26.56    20% per year    2,270

03/01/07

   3,783    $ 26.82    20% per year    1,513

03/03/08

   5,000    $ 24.81    20% per year    1,000

03/19/09

   5,000    $ 9.38    20% per year    0

TOTAL

   20,400          7,050

Time-Vested Deferred Stock (TVDS):

 

Grant Date

   No. of TVDS
Shares Awarded    Vesting Date(s)    No. of Shares
Vested    No. of TVDS Shares
Outstanding*

03/04/05

   708    20% per year    564    144

03/09/06

   946    20% per year    567    379

05/02/06

   4,000    20% per year    2,400    1,600

03/01/07

   946    20% per year    378    568

03/03/08

   1,250    20% per year    250    1,000

03/19/09

   1,250    20% per year    0    1,250

TOTAL

   9,100       4,159    4,941

 

* Note: The above numbers do not include any additional dividend-related shares
which she would be entitled to receive upon vesting.

Performance-Contingent Deferred Stock (PCDS):

 

Grant Date

   No. of PCDS
Shares Awarded    Vesting Date(s)    No. of Shares
Vested    No. of PCDS Shares
Outstanding*

03/19/09

   2,500    03/10 and 03/11    0    2,500

TOTAL

   2,500       0    2,500

 

* Note: The above numbers do not include any additional dividend-related shares
which she would be entitled to receive upon vesting.

 

-8-